OPINION — AG — THE JUSTICE OF THE PEACE MAY CREATE A SPECIAL FUND FOR THE DEPOSIT OF CHECKS GIVEN IN PAYMENT OF A FINE AND/OR COSTS. HOWEVER, SUCH JUSTICE OF THE PEACE CANNOT AVOID RESPONSIBILITY FOR THE CHECK AND UNDER THE FACTS AND CIRCUMSTANCES MUST PAY OVER THE RESIDUE, IF ANY, WITHIN TEN DAYS, TO THE COUNTY TREASURER. IT IS THE FURTHER OPINION OF THE AG THAT UNDER THESE FACTS AND CIRCUMSTANCES THE JUSTICE OF THE PEACE ACCEPTS THE CHECK AND DISCHARGES THE DEFENDANT ON HIS OWN RESPONSIBILITY. CITE: 39 O.S. 1961 523 [39-523], 39 O.S. 1961 524 [39-524], 39 O.S. 1961 516 [39-516] (JACK SWIDENSKY)